       Case 1:19-cr-00068-PLM ECF No. 35 filed 10/10/19 PageID.91 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

          Plaintiff,
                                                         Case No. 1:19-cr-68
 v.
                                                         HONORABLE PAUL L. MALONEY
 JONATHAN RYAN LEDOUX,

          Defendant.
 ____________________________/

                       ORDER SETTING PRETRIAL AND JURY TRIAL

         IT IS ORDERED that jury selection and trial shall commence on November 5, 2019 at
8:45 a.m. in the United States District Court, 174 Federal Building, 410 W. Michigan Ave.,
Kalamazoo, Michigan. Counsel and the parties shall be present in the courtroom at 8:30 a.m., to
address preliminary matters.
         IT IS FURTHER ORDERED that a final pretrial conference shall be held on October
28, 2019 at 8:45 a.m. in the United States District Court, 174 Federal Building, 410 W. Michigan
Ave., Kalamazoo, Michigan. Counsel who will try the case shall appear at the final pretrial
conference. The attendance of the defendant at the final pretrial is required unless specifically
waived.
         All pending motions shall be heard at the time of pre-trial on October 28, 2019 at 8:45
a.m., unless otherwise notified by the Court.

         IT IS FURTHER ORDERED that at the final pretrial conference the parties shall:

      1. Discuss any legal issues, including motions in limine, or other evidentiary issues which
         may arise during the course of trial.

      2. Enter into stipulations of uncontested facts.

      3. Submit a proposed preliminary jury instruction defining the nature of the alleged offense
         and the elements of that offense.
    Case 1:19-cr-00068-PLM ECF No. 35 filed 10/10/19 PageID.92 Page 2 of 7



   4. Disclose the identity of all expert witnesses and agree, if possible, upon the qualifications
      of expert witnesses.

   5. Agree, if possible upon the admissibility of exhibits. The parties shall mark their exhibits
      for identification prior to the final pretrial conference.

   6. Advise the Court on the number of witnesses expected to be called and estimated length of
      trial.

   7. Submit proposed voir dire questions. During voir dire, the parties will not be permitted to
      repeat questions asked on the jury questionnaire or questions asked by the Court. Discuss
      jury instructions. This Court uses the Sixth Circuit's Pattern Criminal Jury Instructions
      (West Publishing).

   8. Review jury selection procedure.

   9. Submit trial briefs and discuss legal issues which may arise at the trial.

   10. Prior to the final pretrial conference, the parties shall meet and confer regarding jury
       instructions. At the final pretrial conference, the parties must submit a joint set of
       instructions. The parties must identify the instructions upon which the agree and disagree.
       The parties must also submit a brief statement of the nature of any disputes relative to the
       jury instructions.

   11. If not previously made available to the other party, the parties shall make available to each
       other at the final pretrial conference pursuant to Fed. R. Evid. 1006 all summaries which
       the party intends to introduce into evidence plus duplicates of the supporting documents
       which have been summarized.


    *To schedule a guilty plea, counsel shall contact Amy Redmond, case manager, at
    269.337.5700.



Dated: October 10, 2019                                       /s/ Paul L. Maloney______
                                                             Paul L. Maloney
                                                             United States District Judge
    Case 1:19-cr-00068-PLM ECF No. 35 filed 10/10/19 PageID.93 Page 3 of 7




                          Information and Guidelines

                              for Practice before

                       The Honorable Paul L. Maloney
                          United States District Court
                     for the Western District of Michigan




                            Hon. Paul L. Maloney
                             137 Federal Building
                              410 W. Michigan
                         Kalamazoo, Michigan 49007
                               (269) 381-4741


August 2015
Criminal
     Case 1:19-cr-00068-PLM ECF No. 35 filed 10/10/19 PageID.94 Page 4 of 7



Communications and General Information

1.     Addresses and Telephone Numbers

            United States District Court
            137 Federal Building
            410 W. Michigan Avenue
            Kalamazoo, Michigan 49007
            Telephone: (269) 381-4741
            Fax:         (269) 337-4736

       Honorable Paul L. Maloney                      (269) 381-4741
        Judicial Assistant - Christina Cavazos
        Case Manager - Amy Redmond                    (269) 337-5700
        Court Reporter - Kathleen Thomas              (269) 385-3050


       U.S. District Court Clerk's Office --
        Clerk of Court                                (269) 337-5706
        United States District Court
        107 Federal Building
        410 W. Michigan Avenue
        Kalamazoo, Michigan 49007

2.     Hours

       Judge Maloney’s office is open Monday through Friday from 8:30 a.m. to 5:00 p.m.

The Trial

1.     Courtroom Decorum

        The purpose of this paragraph is to describe certain basic principles concerning
courtroom behavior and decorum. The requirements stated in this rule are minimal, not all-
inclusive, and are intended to emphasize and supplement, not supplant or limit, the ethical
obligations of counsel under the Rules of Professional Conduct or the time honored customs of
experienced trial counsel. These requirements apply to all counsel and all persons at counsel
table.

       A.        This Court expects all attorneys and parties to act with courtesy and respect
                 toward everyone in the courtroom. Avoid disparaging personal remarks or
                 acrimony toward opposing counsel and remain wholly detached from any ill
                 feeling between the litigants or witnesses. Address all remarks to the Court, not
                 to opposing counsel. Refer to all persons, including witnesses, other counsel and
                 the parties, by their surnames and not by their first or given names.



                                                 2
     Case 1:19-cr-00068-PLM ECF No. 35 filed 10/10/19 PageID.95 Page 5 of 7



       B.      Please be careful with the courtroom furniture. For example, do not put
               briefcases with metal feet on the tables. Do not bring anything to drink into the
               courtroom. Water is provided.

       C.      Stand near the lectern while examining a witness and making statements to the
               jury; except that counsel may approach the Clerk's desk or the witness for
               purposes of handling or tendering exhibits. The recording system picks up
               lawyers' voices only when they are speaking into a microphone.

       D.      Offers of, or requests for, a stipulation should be made privately - not within the
               hearing of the jury.

       E.      Counsel shall admonish all persons at counsel table that gestures, facial
               expressions, audible comments, and the like, as manifestations of approval or
               disapproval, during the testimony of witnesses or at any other time, are
               prohibited.

       F.      Cell phones or other electronic devices shall be in silent mode or turned off. The
               Court reserves the right to take appropriate action for violation of this policy.

2.     Jury Selection

        Counsel should submit an agreed statement of the case to be read to the jury which
explains in simple terms the nature of the case. Unless the case is very complex, the summary
should not exceed one paragraph. The purpose of the summary is to acquaint the jury with the
nature of the case and to provide a basis for certain voir dire questions.

        In criminal cases where jury trials have been demanded, the juries will generally be
selected as follows:

       A.      The Deputy Clerk will call 12 names for the jury panel plus one or two names for
               alternates, and such persons will be seated in the order they are called. Alternates
               will sit in seats 7 and 14 (1st and 2nd row on far right of jury box as you face it).

       B.      The Court will then voir dire the jury asking its own questions and also questions
               proposed by the attorneys which have been submitted for review to the Court at or
               before the pretrial conference and which the Court considers appropriate.
               Attorneys will be permitted to participate in the questioning under limits set by
               the Court.

       C.      Challenges for cause will be heard at side bar. The Court will excuse any
               prospective juror for cause where appropriate, and replace the excused juror, and
               the process will be repeated.

       D.      When the Court has determined that none of the prospective jurors in the jury box
               should be dismissed for cause, the parties may exercise their peremptory

                                                 3
     Case 1:19-cr-00068-PLM ECF No. 35 filed 10/10/19 PageID.96 Page 6 of 7



               challenges. Counsel will be given a piece of paper with the appropriate number
               of challenges identified. In the first round of challenges, the government will
               write its peremptory challenges and give the paper to defense counsel who will
               then write defendant’s peremptory challenges. After defense counsel writes
               defendant’s peremptory challenges, the paper is returned to the Court. The Court
               will then excuse the challenged jurors.

               The challenged jurors will be replaced, and the process repeated except (1) the
               defendant first exercises peremptory challenges during the second and all
               subsequent even numbered rounds; (2) no back strikes are permitted (if a person
               is not peremptorily challenged the first time possible, the person cannot be
               peremptorily challenged later).

               Jurors can be challenged for cause anytime.

       E.      The process repeats itself until there is a jury.

       F.      In a case with multiple defendants, the Court may allow additional peremptory
               challenges.


3.     Exhibits

       All exhibits, charts, blow-ups must be shown to counsel prior to the beginning of trial.
Do not wait until the witness is on the stand to show these items to opposing counsel.

        The exhibits shall be clearly identified. In cases where counsel wishes to publish the
exhibits to the jury and the party intends to introduce more than 10 documents, counsel shall
arrange to have all exhibits digitized for projection on the large screen in the courtroom.
Projection of exhibits is accomplished using the evidence cart in the courtroom. Questions
concerning use of the evidence cart should be directed to the Systems Administrator for the U.S.
District Court Clerk’s Office at (616) 456-2381. In addition, notebooks with the exhibits shall be
prepared. The exhibits should be divided and tabbed with the exhibit numbers or letters. A list
of the exhibits should be located in the front of the notebooks. One set of notebooks is for the
Court, one set is for the deputy clerk in the courtroom, one set is for the use of the witnesses, and
there should be a set of notebooks to be used by each party or counsel for the parties. When
bringing a document to the attention of the Court and witnesses, counsel asking the questions
should refer to the notebook volume and exhibit number.

       Offer exhibits into evidence as soon as the foundation has been laid. Often, when
lawyers wait until the end of the examination or the case to make the offer, the witness has
completely discussed the document during testimony and the document is not in evidence.

        Offer exhibits that have identical foundation requirements in a group. It wastes time to
lay a separate foundation on several identical kinds of documents, showing the witness one at a
time. If they are all the same type of document, show the witness exhibits 1 through 10, ask the

                                                  4
     Case 1:19-cr-00068-PLM ECF No. 35 filed 10/10/19 PageID.97 Page 7 of 7



witness to identify the exhibits and lay a foundation. (i.e., checking account statements of John
Doe for the months January through June, 1993.) If the parties have stipulated to the
admissibility of exhibits before trial, those exhibits will be admitted as a group after opening
statements and before the first witness is called. These stipulated exhibits can then be referred to
without the necessity of establishing a foundation.

4.     Recesses

       Before the jury arrives, and at each recess, you will be asked if there is anything that
should be raised before the next session. If there is an issue to be raised, the Court shall be
advised before the jury returns to the jury box.

       Counsel may not be able to anticipate everything, but many matters should and will be
taken up during the recesses.

5.     Scheduling

       Trials begin at 8:45 a.m. and recesses between 4:30-5:00 p.m.. There will be a 20 minute
break mid-morning and mid-afternoon and a 1 hour lunch break. This schedule is subject to the
other demands of the docket. You must have enough witnesses to fill up the day.

6.     Deposition Designations, Motions In Limine, and Jury Instructions

        Deposition designations, motions in limine, and jury instructions must be filed pursuant
to the schedule set in the Case Management Order. The Court will not entertain additional
motions in limine or deposition designations unless good cause is shown.




                                                 5
